per curiam:
En el presente recurso nos corresponde dilu-cidar un asunto de primera impresión en nuestra jurisdic-ción, a saber: si la Comisión de Reputación para el Ejerci-cio de la Abogacía puede certificar el buen carácter y la reputación de un aspirante convicto de delito que aún no ha cumplido la pena que le fuera impuesta por el Estado. Por entender que la referida comisión está impedida de hacer tal certificación, denegamos en estos momentos la solicitud de admisión al ejercicio de la abogacía presentada por el aspirante.
H-H
Eduardo R. Ramos Muñoz comenzó a cursar estudios en Derecho en agosto de 1991. En enero de 1995, mientras aún era estudiante, Ramos Muñoz tuvo un altercado con su sobrino y con su hermano paterno en el cual resultó muerto dicho sobrino, y en donde se hirió de bala al refe-rido hermano, padre del occiso. Por estos hechos Ramos Muñoz fue acusado de asesinato en primer grado, tentativa de asesinato y violación al Art. 8 de la Ley de Armas, 25 L.P.R.A. see. 418. Tras el correspondiente juicio, el tribunal de instancia dictó sentencia en su contra por homicidio, agresión agravada y por el Art. 8 de la Ley de Armas, supra. Así, le condenó a cumplir seis (6) años de reclusión *258por el homicidio, tres (3) años consecutivos por el Art. 8 de la Ley de Armas, supra, y en forma concurrente con las anteriores, seis (6) meses por la agresión. Para esta fecha Ramos Muñoz ya había completado sus estudios en Derecho.
Luego de varios incidentes procesales, Ramos Muñoz co-menzó a disfrutar de los beneficios de la Ley de Sentencias Suspendidas, Ley Núm. 259 de 3 de abril de 1946 (34 L.P.R.A. see. 1027 et seq.). Según se desprende de la prueba documental que obra en autos, éste se encuentra sujeto a esta ley hasta septiembre de 2003.
Así las cosas, en septiembre de 1999 Ramos Muñoz so-licitó el examen de reválida y, tras aprobarlo, se inició el proceso para considerar su admisión al ejercicio de la abogacía. A tales efectos, la Comisión de Reputación para el Ejercicio de la Abogacía (en adelante Comisión de Repu-tación) comenzó su investigación sobre el carácter y la re-putación del aspirante. Luego del trámite de rigor, la refe-rida Comisión concluyó que no estaba en condiciones de certificar la buena reputación del aspirante ya que éste no había cumplido la pena que le fuera impuesta por el Estado. Sin embargo, por estimar que se trataba de un asunto de estricto Derecho, procedió a elevar los autos del caso para que este Tribunal “resuelva si [la Comisión de Reputación] puede recibir prueba de buena reputación y carácter de un aspirante que no ha cumplido la pena por los delitos por los que fue declarado convicto ...”. Resolu-ción de la Comisión de Reputación emitida el 21 de agosto de 2000.
Vista la resolución emitida por la Comisión de Reputa-ción, le dimos término al Procurador General para que se expresara sobre la controversia. En cumplimiento con nuestra orden, el Procurador compareció y expresó su posición. A tales efectos, argüyó que al examinar la rehabi-litación de una persona sujeta a una sentencia suspendida debe atenderse al momento en que se encuentre en la libre *259comunidad, pues mientras esté sujeta a dicha pena no se podrá apreciar si ha habido una verdadera rehabilitación ya que durante ese tiempo se espera que su comporta-miento sea bueno y que la persona cumpla con las condi-ciones de su sentencia, pues de lo contrario tendría como consecuencia la revocación del privilegio.
Tras examinar el asunto emitimos una resolución en la que denegamos la solicitud de admisión presentada. Sin embargo, en ella no elaboramos los fundamentos para nuestra denegación. En vista de la importancia del asunto acogemos la segunda moción de reconsideración presen-tada por el aspirante(1) y procedemos a expresarnos en cuanto a la controversia que nos ocupa.
HH HH
 Como es bien sabido, a la luz de nuestra función constitucional e inherente de reglamentar la profesión legal, este Tribunal regula la admisión de aspirantes al ejer-cicio de la abogacía. Véanse: In re Rodríguez Torres, 104 D.P.R. 758, 767 (1976); In re Fund. Fac. Der. E. Ma. De Hostos II, 150 D.P.R. 508 (2000). Claro está, dicha facultad conlleva la enorme responsabilidad de velar por que los candidatos que van a ejercer la profesión estén capacitados y sean aptos para cumplir fiel y cabalmente las serias res-ponsabilidades que entraña la abogacía. Véanse: In re Gómez Morales, 146 D.P.R. 837 (1998); In re C.R.R., 144 D.P.R. 365 (1997). Por ello, en protección del público, de la eficiente administración de la justicia y de la mejor imagen pública de la profesión legal, es necesario que los aspiran-tes demuestren que poseen el carácter y la reputación que los habiliten para el ejercicio de tan delicada profesión. In re C.R.R., supra.
A tales efectos, este Tribunal ha creado la Comi-*260sión de Reputación, para que pase juicio sobre el carácter y la reputación de todo aspirante. (2) A tenor de la Regla 1(b)(1) de su Reglamento, 4 L.RR.A. Ap. XVII-C, la Comi-sión de Reputación tiene la facultad de evaluar, investigar y determinar el carácter y la reputación de todo aspirante para el ejercicio de la abogacía. De esta forma, la referida Comisión le acredita a este Foro que el aspirante posee el buen carácter y la reputación para ejercer la profesión. In re Belén Trujillo, 128 D.P.R. 949, 958 (1991).
Como bien advierte la Prof. Deborah L. Rhode,(3) la exigencia de una certificación de carácter y reputación, como prerequisito a la admisión profesional, tiene orígenes históricos. Su importancia es tal que todas las jurisdicciones estatales norteamericanas, y la mayoría de los países y de las profesiones, la exigen como condición para ejercer la profesión.(4) Sin embargo, aunque dicho requisito es parte esencial de todo proceso de admisión a la profesión legal, los contornos de los referidos términos no han estado libre de ambigüedad.
En un intento por delinear el contenido de los mencionados conceptos en In re Belén Trujillo, supra, pág. 960, comenzamos a precisar el término “carácter”,(5) aduciendo que éste pretende excluir de la práctica actual o futura de la abogacía a personas que demuestren un patrón de actitudes que, evaluados sus rasgos de carácter y de personalidad integralmente, reflejen una actitud perso*261nal que las inhabilitan para ejercer la profesión de abo-gado, ya que lo más probable es que en tal función causen daño a clientes actuales o futuros, obstruyan la adminis-tración de la justicia o violen los cánones del Código de Etica Profesional.
En aquella ocasión también mencionamos que un aspirante puede quedar inhabilitado si incurre en aquella conducta específica intencional que por su naturaleza grave y sus efectos perjudiciales (dentro de las circunstancias del caso) de por sí refleja rasgos de carácter y de personalidad que demuestran que dicha persona no es justa, honesta e íntegra. In re Belén Trujillo, supra, pág. 960.
En In re C.R.R., supra, volvimos a considerar estos asuntos y expresamos que al hablar de carácter nos referimos esencialmente a los atributos de honestidad e integridad con que una persona se guía en sus relaciones y actuaciones con los demás, así como también a aquellos patrones de conducta que puedan reflejar su sentido de justicia y respeto hacia los derechos de sus semejantes y hacia las leyes. Igualmente, mencionamos que puede acudirse a la jurisprudencia que interpreta la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735) sobre el ejercicio de la abogacía, respecto a las circunstancias indicativas de depravación moral en un abogado. In re C.R.R., supra.
En la literatura jurídica una de las más nutridas discusiones en cuanto a las determinaciones de carácter y reputación se ha centrado sobre aquellos aspirantes que poseen un historial delictivo al momento de solicitar admisión al ejercicio de la profesión.(6) Sin embargo, en cuanto a la temática que nos concierne (la procedencia de una soli-*262citud de admisión cuando el aspirante aún no ha cumplido la pena que le fuera impuesta por el Estado), la discusión no ha sido tan exhaustiva. No obstante, la situación aná-loga de una solicitud de readmisión a la profesión cuando el solicitante aún se encuentra cumpliendo la pena im-puesta por el Estado, sí ha merecido oportuna consideración.(7) Veamos.
En The Florida Bar, 382 So. 2d 650, 651 (1980), el Tribunal Supremo de Florida determinó que no procedía la readmisión de cierto abogado previamente suspendido hasta que no cumpliera su probatoria. Ajuicio del referido foro, la rehabilitación del abogado convicto no se podría completar hasta tanto éste no terminara la probatoria. Igualmente, en Matter of Reinstatement of Walgren, 708 P.2d 380 (Wash. 1985), el Tribunal Supremo de Washington concluyó que mientras un abogado estuviera sujeto al régimen de libertad condicional, no podría ser readmitido al ejercicio de la profesión en dicha jurisdicción. Al llegar a su conclusión el Tribunal destacó que en todos los estados de la Unión no existía un sólo caso en que se hubiese read-mitido a un abogado antes de que cumpliera con el periodo de libertad condicional^8) Además, el referido foro enfatizó que en dicha jurisdicción una persona sujeta a tal régimen no gozaba de todos los derechos civiles, intimando que dicha situación crearía una anomalía para quien ejerciera la profesión.(9)
Al mismo resultado llegó la Corte de Distrito de Estados Unidos para el Distrito Este de Michigan en In re Culpepper, 770 F. Supp. 366 (E.D. Mich. 1991). Así, tras acoger el razonamiento esbozado en Matter of Reinstatement of Wal-gren, supra, dicho foro resolvió que no procedía la readmi-sión de cierto abogado mientras estuviera bajo el régimen *263de libertad condicional(10) El Tribunal de Distrito funda-mentó su decisión en dos (2) argumentos principales. En primer lugar, dicho foro estimó que éticamente sería in-apropiado readmitir al ejercicio de la profesión a una persona que aún no hubiese cumplido la pena impuesta por el Estado (a manera de ejemplo indicó que de readmitirlo se crearía la ironía de que dicha persona no podría ejercer como jurado ante el tribunal, pero sí podría ser un funcio-nario de la corte y ejercer la profesión).(11) De otra parte, el tribunal resaltó los posibles problemas de conflicto de inte-rés que se crearían cuando el abogado asumiera la repre-sentación criminal de un acusado y a su vez tuviese que lidiar con la correspondiente oficina de probatoria, agencia a la cual el abogado estaría sujeto y con la cual podría tener una relación antagónica. (12)
En cuanto a la controversia particular que nos ocupa, el Tribunal de Apelaciones de Maryland dictaminó en Application of Dortch, 687 A.2d 245 (1997), que ni tan siquiera consideraría la solicitud de un aspirante mientras éste aún se encontrara bajo libertad condicional por un delito de tal magnitud que, de haber sido cometido por un abogado ad-mitido a la profesión, necesariamente conllevaría su desaforo.
Como podrá apreciarse, las jurisdicciones que han exa-minado controversias similares a la de autos han desarro-llado al menos dos posturas. De una parte, existe cierta corriente que se niega a considerar una solicitud de readmisión a la profesión hasta tanto no se cumpla la pena impuesta por el estado. De otro lado, se encuentra otra postura, más flexible, articulada por el Tribunal de Apela-ciones de Maryland, en la cual no se considera una solici-tud de un aspirante mientras éste aún se encuentre bajo una sanción estatal por un delito de tal magnitud que, de *264haber sido cometido por un abogado admitido a la profe-sión, conllevaría su separación. Ciertamente, cada una de las referidas tendencias posee importantes razones que la justifiquen. Sin embargo, dado los hechos de este caso, es innecesario expresarnos sobre la postura que deba preva-lecer en nuestra jurisdicción. Esto pues, bajo cualquiera de las dos procedería denegar, en estos momentos, la solicitud presentada. Evidentemente, los delitos por los cuales el as-pirante ha sido convicto son de tal magnitud que, de haber sido cometidos por un abogado admitido a la profesión, hu-biesen ameritado su suspensión. A tales efectos véase la See. 9 de la Ley de 11 de marzo de 1909, supra.
Ala luz de estos pronunciamientos, procede concluir que la Comisión de Reputación no podrá certificar el buen ca-rácter y la reputación del aspirante. En virtud de esto, de-negamos en estos momentos la solicitud de admisión al ejercicio de la abogacía presentada por el aspirante.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente. El Juez Presidente Señor Andréu García no intervino.

(1) Véase la moción de reconsideración de 13 de noviembre de 2000 y la segunda moción de reconsideración de 29 de diciembre de 2000.


(2) Reglamento de la Comisión de Reputación para el Ejercicio de la Abogacía (1998), Regla 1(b)(2); 4 L.P.R.A. Ap. XVTI-C.


(3) D.L. Rhode, Moral Character as a Professional Credential, 94 Yale L. J. 491, 507 (1985).


(4) Rhode, supra, pág. 493; M.K. McChrystal, A Structural Analysis of the Good Moral Character Requirement for Bar Admission, 60 Notre Dame L. Rev. 67 (1984); B. Burrel-Jones, Bar Applicants: Are Their Lives Open Books'!, 21 J. Legal Prof. 153 (1996).


(5) Cabe aclarar que aquella ocasión nuestras expresiones no se limitaron al término “carácter”, sino que también abarcaron el concepto “aptitud”. Sin embargo, a la luz del Reglamento de la Comisión de Reputación, supra, más bien procede que nos refiramos a los términos “carácter” y “reputación”.


(6) Véanse: M.M. Carr, The Effect of Prior Criminal Conduct on the Admission to Practice Law: The Move to More Flexible Admission Standards, 8 Geo. J. Legal Ethics 367 (1995); Rhode, supra, págs. 537-540; D.H. Stone, The Bar Admission Process, Gatekeeper or Big Brother: An Empirical Study, 15 N. Ill. U.L. Rev. 331 (1995); McChrystal, supra.


(7) Véase Application of Dortch, 687 A.2d 245 (1997).


(8) Matter of Reinstatement of Walgren, 708 P.2d 380, 388 (Wash. 1985).


(9) Matter of Reinstatement of Walgren, supra.


(10) In re Culpepper, 770 F. Supp. 366, 373 (E.D. Mich. 1991).


(11) In re Culpepper, supra, págs. 373-374.


(12) In re Culpepper, supra.